DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This is a final office action in response to the applicant’s arguments and remarks filed on 03/02/2021. Claims 1-7 are pending, claim 6 is withdrawn as being drawn to a non-elected group, and claims 1-5 and 7 are examined herein. Claims 1-5 and 7 have been amended by the applicant. 

Status of the Rejection
The claim objections have been overcome by the applicant's amendments. 
All 35 U.S.C. § 112(b) rejections from the previous office action are withdrawn in view of the Applicant’s amendment. 
New grounds of rejection under 35 U.S.C. § 112(d) are necessitated by the amendments. 
All 35 U.S.C. § 103 rejections from the previous office action are withdrawn.
New grounds of rejection under 35 U.S.C. § 102 are necessitated by the amendments. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d): 


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 2 recites the limitation “wherein, in the solid electrolyte phase, a content of impurities between the particle interfaces is less than the detection limit of quantitative analysis using the energy dispersive X-ray analyzer”. This limitation does not further limit claim 1, which has previously recited “wherein in the solid electrolyte phase:”, “the particle interfaces directly contact with each other”, and “a content of impurities between particle interfaces is less than a detection limit of quantitative analysis using an energy dispersive X-ray analyzer when the particle interfaces are in direct contact”. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 and 7 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tsuruta et al. (JP 2013075825 A, machine translation, previously cited).
Regarding claims 1-2
Regarding the limitations “wherein in the solid electrolyte phase: pairs of the solid electrolyte particles adjoining each other do not have a particle interface impurity layer between their particle interfaces, and the particle interfaces directly contact with each other”, “a content of impurities between the particle interfaces is less than a detection limit of quantitative analysis using an energy dispersive X-ray analyzer when the particle interfaces are in direct contact”, and “the quantitative analysis is performed at 10 arbitrary points in a range where a two-particle particle interface or a particle interface triple point is formed, and the content of impurities between the particle interfaces is less than the detection limit at 9 points or more in the 10 arbitrary points”, of instant claim 1, and “wherein, in the solid electrolyte phase, a content of impurities between the particle interfaces is less than the detection limit of quantitative analysis using the energy dispersive X-ray analyzer”, of instant claim 2, these limitations are inherent to and anticipated by the structure of Tsuruta, or in the alternative, obvious over Tsuruta.
Tsuruta teaches wherein the solid electrolyte material has a content of impurities of 0.1 % by mass or less and further provides example E1 wherein the impurity content is 0.02% by mass [Para. 0022; Table 1; see oral translation of Table 1 provided by Steven Spar on 03/10/2021] wherein when the presence of impurities in excess of 0.1 % mass yield a lower conductivity and increased interface resistance [Para. 0028]. A review of the instant specification Para. 0037 indicates that the impurity content of the instant application is 0.02% by mass, preferably 0.01% by mass or less. Para. 0039 further suggests that “in the case where the raw material powder and the zirconia cobblestones have purity in the preferable range mentioned above, and the mixed powder before slurrying is in a state hardly containing impurities, even if the filtering In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) [MPEP 2112]. Furthermore, the lack of impurities in the grain boundary in an M-phase yttria stabilized zirconia necessarily meets the limitation wherein the particle interfaces directly contact each other as there would be no interface/impurity layer between the particles.
In the alternative, although Tsuruta does not explicitly teach that the range of “less than 0.02% by mass” as indicated in the instant specification for yielding the specific structure of claim 1, it is the examiner’s position that the disclosed values are close enough that one of ordinary skill in the art at the time of the invention would have expected the same properties.  Case law holds that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). In the instant case, although the impurity range is not claimed, the impurity levels outlined in Paras. 0037 and 0039 yield the structure as claimed. Tsuruta discloses an impurity range of 0.02%, which does not overlap with the instantly disclosed range of “less than 0.02%” but is close enough that one skilled in the art would have expected them to have the same properties (i.e., an impurity content of 0.0199%, which is in the range of the instant structure, would not have different properties than the 0.02% structure disclosed by Tsuruta). 
Regarding claim 3, the specific ionic conductivity as recited in instant claim 3 is found to be an inherent characteristic of the solid electrolyte body comprising all the claimed elements. Since the prior art does disclose a solid electrolyte body comprising In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) [MPEP 2112].
Regarding claim 4, Tsuruta further discloses wherein the stabilizer is yttria, and the content of yttria is 4.5 mol % to 8 mol % (the yttria content was between 3 mol % to 11 mol %, including 5 mol %, 6 mol % and 8 mol % [Para. 0058; see Table 1 translation below]). 
Regarding claim 5, the specific four point bending strength as recited in instant claim 5 is found to be an inherent characteristic of the solid electrolyte body comprising all the claimed elements. Since the prior art does disclose a solid electrolyte body comprising substantially the same elements or components in the same concentrations as that of the applicant, it is contended that the solid electrolyte body of the prior art is capable of delivering the same four point bending strength of 250 MPa or more when following the parameters of the JIS R 1601 test. Products of identical chemical composition cannot have mutually exclusive properties, and thus, the claimed property (i.e. the four point bending strength of 250 MPa or more), is necessarily present in the In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) [MPEP 2112].
Regarding claim 7, Tsuruta discloses the solid electrolyte body of claim 1 as discussed previously. Tsuruta further discloses a gas sensor element using the solid electrolyte body [Para. 0002], 
wherein the gas sensor element is provided with a sensor body portion having the solid electrolyte body for a gas sensor element and a pair of electrodes (the laminated body has the solid electrolyte body for a gas sensor element 1 and a pair of electrodes 11 [Paras. 0061, 0072; Fig. 1]), and
the solid electrolyte body for a gas sensor element has a measuring electrode of the pair of electrodes on a first surface contacting a gas to be measured containing a specific gas component, and a reference electrode of the pair of electrodes on a second surface contacting a reference gas (the stabilized zirconia porcelain 1 “solid electrolyte body” has a top electrode 11 on a top surface that is exposed to the exhaust gas through diffusion layer 4 and a bottom electrode 11 on a bottom surface that is exposed to air as a reference gas [Paras. 0061-0062, 0072; Fig. 1]). It is further noted that the limitations wherein the working electrode is “contacting a gas to be measured containing a specific gas component” and wherein the reference electrode is “contacting a reference gas” are intended use limitations that do not further limit the claim. Apparatus is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim [See MPEP 2114]. In the instant case, Tsuruta teaches all of the structural limitations and is capable and specifically configured to perform the intended use and thus meets the intended use limitations. 


    PNG
    media_image1.png
    578
    737
    media_image1.png
    Greyscale


Response to Arguments
Applicant's arguments/amendments filed 03/02/2021 with respect to the objections to the claims have been fully considered and are persuasive; the objections have been withdrawn due to proper amendments remedying the issue moot. 
Applicant’s arguments, see Remarks Pg. 6-8, filed 03/02/2021, with respect to the prior grounds of rejection have been fully considered and are not persuasive. Pertinent arguments for the current grounds of rejection are addressed below.

Applicant’s Argument #1
Applicant argues that on Pgs. 6-7 that the specification indicates that “In the conventional constitution, since a predetermined amount of yttria is added to zirconia and impurities are contained in a range of 0.1% by mass or less (for example, 0.02 to 0.09% by mass), it was found that there is a limit to improving ionic conductivity and desired low temperature starting properties cannot be obtained” and that the composition of Tsuruta is the same composition as the conventional constitution and thus does not read upon the claims. 
Examiner’s Response #1
Examiner respectfully disagrees. As outlined in the rejection above, the instant specification further notes in Para. 0037 and 0039 that 0.02% by mass impurities is suitable to form no particle interface impurity level. The Office takes the position that 1) the disclosure by Tsuruta of 0.02% is anticipatory of the instantly disclosed range of “less than 0.02%” as the range of the prior art has sufficient specificity to constitute anticipation (i.e., the examples of 0.02, 0.03, 

Applicant’s Argument #2
Applicant argues on Pgs. 7-8 that the prior art fails to disclose the new limitations regarding the measurement of the impurities using energy dispersive X-ray analyzer, stating that “there is neither disclosure nor suggestion of specific technical measures for determining that the particle interfaces of two mutually 
Examiner's Response #2
Examiner respectfully disagrees. The instant claims are directed to a solid electrolyte body, not a method for measuring a solid electrolyte body. The structure of the solid electrolyte body is not further limited by the method of measuring the structure and thus the intended use of the structure to quantify properties of the structure does not differentiate the structure from the prior art comprising the same materials of the same composition. As outlined above, the structure/properties are found to be an inherent characteristic of the solid electrolyte material having the same composition/structure. Since the prior art does disclose a yttria stabilized zirconia in the M-phase that comprises substantially the same elements or components as that of the applicant with the same level of impurities, it is contended that the material of Tsuruta would likewise not comprise a particle interface impurity layer and thus would be observed if measured using an energy dispersive X-ray analyzer. Accordingly, products of identical chemical composition cannot have mutually exclusive properties, and thus, the claimed property/structure, is necessarily present in the prior art material, absent any clear and convincing evidence and/or arguments to the contrary. The courts have held that “[p]roducts of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) [MPEP 2112]. Furthermore, the lack of impurities in the grain boundary in an M-phase yttria stabilized zirconia necessarily meets the limitation wherein the particle interfaces directly contact each other as there would be no interface/impurity layer between the particles. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176.  The examiner can normally be reached on 9am-7pm EST Mon-Thu.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA L ALLEN/Examiner, Art Unit 1795      

/MARIS R KESSEL/Primary Examiner, Art Unit 1795